DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sequencer configured to sequence…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  “A sequencer” will be interpreted as defined in the paragraph [0028] and Fig. 2A of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 17-20, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleveland et al. (PG Pub. 2013/0,173,970 A1) [hereafter Kleveland].

As per claim 1, Kleveland teaches:
A memory, comprising: an array of memory cells; (Kleveland, Fig. 4, ¶ [0078], memory 500)
an error detection circuit configured to detect an error in the array of memory cells and to identify a faulty feature within the array of memory cells containing the error; 
a redundancy enable circuit configured to replace the faulty feature with a redundant feature; and (Kleveland, Fig. 4, ¶ [0078], redundant memory 530, BBISTR 550)
a sequencer configured to sequence an output signal from the array of memory cells, an output signal from the error detection circuit, and an output signal from the redundancy enable circuit during a concurrent mode of operation in which the error detection circuit, the redundancy enable circuit, and the array of memory cells are simultaneously active (Kleveland, ¶ [0079-0080], GBR 452 collects all signals from output multiplexer 454 and orders them as a common output with a given predefined granularity)

As per claim 2, the rejection of claim 1 is incorporated and Kleveland further teaches:
wherein the output signal from the array of memory cells is a retrieved test vector for error detection, and wherein the error detection circuit is further configured to compare the retrieved output test vector to a recorded test vector to detect the error (Kleveland, ¶ [0008], storing test results and evaluate, ¶ [0084-0090], selecting various test patterns)

As per claim 3, the rejection of claim 1 is incorporated and Kleveland further teaches:
wherein the output signal from the error detection circuit comprises an identification of the faulty feature (Kleveland, ¶ [0062], BBISTM outputting an identifier of addresses with failures or weaknesses)

As per claim 4, the rejection of claim 1 is incorporated and Kleveland further teaches:
wherein the output signal from the redundancy enable circuit comprises a confirmation of a replacement of the faulty feature with the redundant feature (Kleveland, ¶ [0069], comparing data on the replaced memory means the system is aware of the completion of replacement)

As per claim 5, the rejection of claim 1 is incorporated and Kleveland further teaches:
wherein the redundant feature comprises a redundant column for the array of memory cells (Kleveland, ¶ [0013], redundant memory columns)

As per claim 6, the rejection of claim 1 is incorporated and Kleveland further teaches:
a first logic gate configured to process a first mode signal and a second mode signal to produce a concurrent mode signal, wherein the array of memory cells, the redundancy enable circuit, and the error detection circuit are each further configured to be simultaneously active responsive to an assertion of the concurrent mode signal (Kleveland, ¶ [0079-0080], GBR 

As per claim 7, the rejection of claim 6 is incorporated and Kleveland further teaches:
wherein the first logic gate is an AND gate (Kleveland, ¶ [0084])

As per claim 17, Kleveland teaches:
A method for a concurrent mode of operation for a memory, comprising: activating an error detection circuit to compare a test vector read from an array of memory cells to a recorded test vector to identify a faulty feature in the array of memory cells; and (Kleveland, ¶ [0008], storing test results and evaluate, ¶ [0084-0090], selecting various test patterns)
during the activating of the error detection circuit, activating a redundancy enable circuit to replace the faulty feature with a redundant feature (Kleveland, Fig. 4, ¶ [0078], redundant memory 530, BBISTR 550)

As per claim 18, the rejection of claim 17 is incorporated and Kleveland further teaches:
wherein the activating of the error detection circuit and of the redundancy enable circuit is responsive to an assertion of a first mode signal and a second mode signal (Kleveland, [0008-0010], BBIST, BBISD and BBISR; TDR are configurable to be engaged in-situ)

As per claim 19, the rejection of claim 17 is incorporated and Kleveland further teaches:
during the activating of the error detection circuit and of the redundancy enable circuit, sequencing a first output signal from the array of memory cells, a second output signal identifying the faulty feature, and a third output signal confirming a replacement of the faulty feature with the redundant feature (Kleveland, ¶ [0079-0080], GBR 452 collects all signals from output multiplexer 454 and orders them as a common output with a given predefined granularity)

As per claim 20, Kleveland teaches:
A concurrent memory, comprising: a memory array configured to retrieve a test vector during a concurrent mode of operation, and (Kleveland, ¶ [0006], parallel execution of self-test/repair/normal data operation, ¶ [0084-0090], selecting various test patterns)
a redundancy enable circuit configured to replace a faulty feature with a replacement feature during the concurrent mode of operation (Kleveland, ¶ [0006], parallel execution of self-test/repair/normal data operation)

As per claim 22, the rejection of claim 20 is incorporated and Kleveland further teaches:
an error detection circuit configured to identify the faulty feature during the concurrent mode of operation (Kleveland, ¶ [0006], parallel execution of self-test/repair/normal data operation)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleveland, and further in view of OFFICIAL NOTICE.

As per claim 21, the rejection of claim 20 is incorporated and Kleveland further teaches:
wherein the faulty feature is a column in the memory array (Kleveland, ¶ [0013], columns)
Kleveland does not specifically teach:
a column of bitcells
However, the examiner takes OFFICIAL NOTICE that:
memory using bitcells is well-known in the art


As per claim 23, the rejection of claim 22 is incorporated:
Kleveland does not specifically teach:
wherein the concurrent memory is included within a cellular telephone
However, the examiner takes OFFICIAL NOTICE that:
memory in a cellular telephone is well-known in the art
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate well-known memory included within a mobile phone into the method of Kleveland to provide a method wherein the concurrent memory is included within a cellular telephone.  The modification would be obvious because such memory will provide mobile devices improved reliability and efficiency.

Allowable Subject Matter
Claims 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2002/0,196,683 A1 discloses a self-redundant analyzing process that is carried out in parallel with a BIST for detecting a defective memory cell and finding a repair solution.
PG Pub. 2010/0,110,808 A1 discloses a memory cell array having a redundant memory cell that replaces the normal memory cell when it is defective.
US Pat. 9,490,034 B1 discloses centralized redundancy block repair for memory circuits. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        March 26, 2022